Case 10-60990-wlh         Doc 79     Filed 02/02/21 Entered 02/02/21 14:03:40                Desc Main
                                     Document      Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                                   :               CHAPTER 7
                                                         :
BOBBY MANALCUS WILBANKS                                  :               CASE NO. 10-60990-WLH
and KIMBERLY ANN WILBANKS,                               :
                                                         :
         Debtors.                                        :



                                   CERTIFICATE OF SERVICE

         I, Michael J. Bargar, hereby certify that I have served a copy of the Notice of Pleadings,

Deadlines to Object, and for Hearings [Doc. No. 78] (the “Notice”) by delivering copies of the same

via United States first class mail, with adequate postage affixed, on all of those persons or entities set

forth immediately below and those entities set forth on Exhibit “A,” at the addresses stated.

                                 Office of the United States Trustee
                                 362 Richard B. Russell Building
                                 75 Ted Turner Drive, SW
                                 Atlanta, GA 30303

                                 S. Gregory Hays
                                 Hays Financial Consulting, LLC
                                 2964 Peachtree Road, Suite 555
                                 Atlanta, GA 30305

                                 Karen Scott Greene
                                 Karen Scott Greene, PC
                                 PO Box 390322
                                 Snellville, GA 30039

                                 Bobby Manalcus Wilbanks
                                 426 Ellington Road
                                 Oxford, GA 30054

                                 Kimberly Ann Wilbanks
                                 426 Ellington Road
                                 Oxford, GA 30054



                                                    1
16157591v1
Case 10-60990-wlh       Doc 79     Filed 02/02/21 Entered 02/02/21 14:03:40    Desc Main
                                   Document      Page 2 of 4




        This 2nd day of February, 2021.



                                                  ARNALL GOLDEN GREGORY LLP
                                                  Attorneys for Chapter 7 Trustee

                                                  /s/ Michael J. Bargar
 171 17th Street, NW, Suite 2100                  Michael J. Bargar
 Atlanta, Georgia 30363                           Ga Bar No. 645709
 Phone: (404) 873-8500
 michael.bargar@agg.com




                                   EXHIBIT “A” FOLLOWS




                                              2
16157591v1
Case 10-60990-wlh   Doc 79   Filed 02/02/21 Entered 02/02/21 14:03:40   Desc Main
                             Document      Page 3 of 4
Case 10-60990-wlh   Doc 79   Filed 02/02/21 Entered 02/02/21 14:03:40   Desc Main
                             Document      Page 4 of 4
